Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: allowance of claims 14-18, 20-29 and 31-35 is indicated because the prior art of record does not show or fairly suggest a beverage brewing unit for a device for preparing a beverage from a capsule by centrifugation, the beverage brewing unit comprising wherein the first actuation arrangement is configured to engage a first complementary member on the jaws to block the jaws and prevent the jaws from spreading apart when the capsule is received on the support surface; and the second actuation arrangement is configured to engage a second complementary member on the jaws to force the jaws to spread apart to release the capsule from the capsule enclosing assembly through the passage when the second enclosing part moves relatively towards the first enclosing part and the first and second enclosing parts are close to each other as recited in claims 14 and 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325.  The examiner can normally be reached on M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        09/15/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761